Cite as: 571 U. S. ____ (2013)            1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
MIKE STANTON, PETITIONER v. DRENDOLYN SIMS
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

            No. 12–1217. Decided November 4, 2013


  PER CURIAM.
  Around one o’clock in the morning on May 27, 2008,
Officer Mike Stanton and his partner responded to a call
about an “unknown disturbance” involving a person with a
baseball bat in La Mesa, California. App. to Pet. for
Cert. 6. Stanton was familiar with the neighborhood, known
for “violence associated with the area gangs.” Ibid. The
officers—wearing uniforms and driving a marked police
vehicle—approached the place where the disturbance had
been reported and noticed three men walking in the street.
Upon seeing the police car, two of the men turned into a
nearby apartment complex. The third, Nicholas Patrick,
crossed the street about 25 yards in front of Stanton’s car
and ran or quickly walked toward a residence. Id., at 7,
17. Nothing in the record shows that Stanton knew at the
time whether that residence belonged to Patrick or some-
one else; in fact, it belonged to Drendolyn Sims.
  Stanton did not see Patrick with a baseball bat, but
he considered Patrick’s behavior suspicious and decided
to detain him in order to investigate. Ibid.; see Terry v.
Ohio, 392 U.S. 1 (1968). Stanton exited his patrol car,
called out “police,” and ordered Patrick to stop in a voice
loud enough for all in the area to hear. App. to Pet. for
Cert. 7. But Patrick did not stop. Instead, he “looked
directly at Stanton, ignored his lawful orders[,] and quickly
went through [the] front gate” of a fence enclosing Sims’
front yard. Id., at 17 (alterations omitted). When the gate
closed behind Patrick, the fence—which was more than six
feet tall and made of wood—blocked Stanton’s view of the
2                         STANTON v. SIMS

                              Per Curiam

yard. Stanton believed that Patrick had committed a
jailable misdemeanor under California Penal Code §148 by
disobeying his order to stop;* Stanton also “fear[ed] for
[his] safety.” App. to Pet. for Cert. 7. He accordingly
made the “split-second decision” to kick open the gate in
pursuit of Patrick. Ibid. Unfortunately, and unbeknownst
to Stanton, Sims herself was standing behind the gate
when it flew open. The swinging gate struck Sims, cutting
her forehead and injuring her shoulder.
   Sims filed suit against Stanton in Federal District Court
under Rev. Stat. §1979, 42 U.S. C. §1983, alleging that
Stanton unreasonably searched her home without a war-
rant in violation of the Fourth Amendment. The District
Court granted summary judgment to Stanton, finding
that: (1) Stanton’s entry was justified by the potentially
dangerous situation, by the need to pursue Patrick as he
fled, and by Sims’ lesser expectation of privacy in the
curtilage of her home; and (2) even if a constitutional
violation had occurred, Stanton was entitled to qualified
immunity because no clearly established law put him on
notice that his conduct was unconstitutional.
   Sims appealed, and a panel of the Court of Appeals for
the Ninth Circuit reversed. 706 F.3d 954 (2013). The
court held that Stanton’s warrantless entry into Sims’
yard was unconstitutional because Sims was entitled to
the same expectation of privacy in her curtilage as in her
home itself, because there was no immediate danger, and
because Patrick had committed only the minor offense of
disobeying a police officer. Id., at 959–963. The court also
found the law to be clearly established that Stanton’s
——————
  * “Every person who willfully resists, delays, or obstructs any . . .
peace officer . . . in the discharge or attempt to discharge any duty of
his or her office or employment . . . shall be punished by a fine not
exceeding one thousand dollars ($1,000), or by imprisonment in a
county jail not to exceed one year, or by both that fine and imprison-
ment.” Cal. Penal Code Ann. §148(a)(1) (2013 West Cum. Supp.).
                 Cite as: 571 U. S. ____ (2013)            3

                          Per Curiam

pursuit of Patrick did not justify his warrantless entry,
given that Patrick was suspected of only a misdemeanor.
Id., at 963–964. The court accordingly held that Stanton
was not entitled to qualified immunity. Id., at 964–965.
We address only the latter holding here, and now reverse.
   “The doctrine of qualified immunity protects govern-
ment officials ‘from liability for civil damages insofar as
their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person
would have known.’ ” Pearson v. Callahan, 555 U.S. 223,
231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982)). “Qualified immunity gives government offi-
cials breathing room to make reasonable but mistaken
judgments,” and “protects ‘all but the plainly incompetent
or those who knowingly violate the law.’ ” Ashcroft v. al-
Kidd, 563 U. S. ___, ___ (2011) (slip op., at 12) (quoting
Malley v. Briggs, 475 U.S. 335, 341 (1986)). “We do not
require a case directly on point” before concluding that the
law is clearly established, “but existing precedent must
have placed the statutory or constitutional question be-
yond debate.” al-Kidd, 563 U. S., at ___ (slip op., at 9).
   There is no suggestion in this case that Officer Stanton
knowingly violated the Constitution; the question is
whether, in light of precedent existing at the time, he was
“plainly incompetent” in entering Sims’ yard to pursue the
fleeing Patrick. Id., at ___ (slip op., at 12). The Ninth
Circuit concluded that he was. It did so despite the fact
that federal and state courts nationwide are sharply di-
vided on the question whether an officer with probable
cause to arrest a suspect for a misdemeanor may enter a
home without a warrant while in hot pursuit of that sus-
pect. Compare, e.g., Middletown v. Flinchum, 95 Ohio St.
3d 43, 45, 765 N.E.2d 330, 332 (2002) (“We . . . hold today
that when officers, having identified themselves, are in
hot pursuit of a suspect who flees to a house in order to
avoid arrest, the police may enter without a warrant,
4                     STANTON v. SIMS

                         Per Curiam

regardless of whether the offense for which the suspect is
being arrested is a misdemeanor”), and State v. Ricci, 144
N. H. 241, 244, 739 A.2d 404, 407 (1999) (“the facts of this
case demonstrate that the police had probable cause to
arrest the defendant for the misdemeanor offense of dis-
obeying a police officer” where the defendant had fled
into his home with police officers in hot pursuit), with Mas-
corro v. Billings, 656 F.3d 1198, 1207 (CA10 2011) (“The
warrantless entry based on hot pursuit was not justified”
where “[t]he intended arrest was for a traffic misdemeanor
committed by a minor, with whom the officer was well
acquainted, who had fled into his family home from which
there was only one exit” (footnote omitted)), and Butler v.
State, 309 Ark. 211, 217, 829 S.W.2d 412, 415 (1992)
(“even though Officer Sudduth might have been under the
impression that he was in continuous pursuit of Butler for
what he considered to be the crime of disorderly conduct,
. . . since the crime is a minor offense, under these circum-
stances there is no exigent circumstance that would allow
Officer Sudduth’s warrantless entry into Butler’s home for
what is concededly, at most, a petty disturbance”).
    Other courts have concluded that police officers are at
least entitled to qualified immunity in these circumstances
because the constitutional violation is not clearly estab-
lished. E.g., Grenier v. Champlin, 27 F.3d 1346, 1354
(CA8 1994) (“Putting firmly to one side the merits of
whether the home arrests were constitutional, we cannot
say that only a plainly incompetent policeman could have
thought them permissible at the time,” where officers
entered a home without a warrant in hot pursuit of mis-
demeanor suspects who had defied the officers’ order to
remain outside (internal quotation marks and citation
omitted)).
    Notwithstanding this basic disagreement, the Ninth
Circuit below denied Stanton qualified immunity. In its
one-paragraph analysis on the hot pursuit point, the panel
                 Cite as: 571 U. S. ____ (2013)            5

                          Per Curiam

relied on two cases, one from this Court, Welsh v. Wiscon-
sin, 466 U.S. 740, 750 (1984), and one from its own, United
States v. Johnson, 256 F.3d 895, 908 (2001) (en banc)
(per curiam). Neither case clearly establishes that Stan-
ton violated Sims’ Fourth Amendment rights.
   In Welsh, police officers learned from a witness that
Edward Welsh had driven his car off the road and then
left the scene, presumably because he was drunk. Acting
on that tip, the officers went to Welsh’s home without a
warrant, entered without consent, and arrested him for
driving while intoxicated—a nonjailable traffic offense
under state law. 466 U.S., at 742–743. Our opinion first
noted our precedent holding that hot pursuit of a fleeing
felon justifies an officer’s warrantless entry. Id., at 750
(citing United States v. Santana, 427 U.S. 38, 42–43
(1976)). But we rejected the suggestion that the hot pur-
suit exception applied: “there was no immediate or contin-
uous pursuit of [Welsh] from the scene of a crime.” 466
U.S., at 753. We went on to conclude that the officers’
entry violated the Fourth Amendment, finding it “im-
portant” that “there [was] probable cause to believe that
only a minor offense . . . ha[d] been committed.” Ibid. In
those circumstances, we said, “application of the exigent-
circumstances exception in the context of a home entry
should rarely be sanctioned.” Ibid. But we did not lay
down a categorical rule for all cases involving minor of-
fenses, saying only that a warrant is “usually” required.
Id., at 750.
   In Johnson, police officers broke into Michael Johnson’s
fenced yard in search of another person (Steven Smith)
whom they were attempting to apprehend on five misde-
meanor arrest warrants. 256 F.3d, at 898–900. The
Ninth Circuit was clear that this case, like Welsh, did not
involve hot pursuit: “the facts of this case simply are not
covered by the ‘hot pursuit’ doctrine” because Smith had
escaped from the police 30 minutes prior and his where-
6                     STANTON v. SIMS

                         Per Curiam

abouts were unknown. 256 F.3d, at 908. The court held
that the officers’ entry required a warrant, in part because
Smith was wanted for only misdemeanor offenses. Then,
in a footnote, the court said: “In situations where an officer
is truly in hot pursuit and the underlying offense is a
felony, the Fourth Amendment usually yields [to law
enforcement’s interest in apprehending a fleeing suspect].
See [Santana, supra, at 42–43]. However, in situations
where the underlying offense is only a misdemeanor, law
enforcement must yield to the Fourth Amendment in all
but the ‘rarest’ cases. Welsh, [supra, at 753].” Johnson,
supra, at 908, n. 6.
   In concluding—as it must have—that Stanton was
“plainly incompetent,” al-Kidd, 563 U. S., at ___ (slip op.,
at 12), the Ninth Circuit below read Welsh and the foot-
note in Johnson far too broadly. First, both of those cases
cited Santana with approval, a case that approved an
officer’s warrantless entry while in hot pursuit. And
though Santana involved a felony suspect, we did not
expressly limit our holding based on that fact. See 427
U.S., at 42 (“The only remaining question is whether [the
suspect’s] act of retreating into her house could thwart an
otherwise proper arrest. We hold that it could not”).
Second, to repeat, neither Welsh nor Johnson involved hot
pursuit. Welsh, supra, at 753; Johnson, supra, at 908.
Thus, despite our emphasis in Welsh on the fact that the
crime at issue was minor—indeed, a mere nonjailable civil
offense—nothing in the opinion establishes that the seri-
ousness of the crime is equally important in cases of hot
pursuit. Third, even in the portion of Welsh cited by the
Ninth Circuit below, our opinion is equivocal: We held not
that warrantless entry to arrest a misdemeanant is never
justified, but only that such entry should be rare. 466
U.S., at 753.
   That is in fact how two California state courts have read
Welsh. In both People v. Lloyd, 216 Cal. App. 3d 1425,
                  Cite as: 571 U. S. ____ (2013)            7

                           Per Curiam

1430, 265 Cal. Rptr. 422, 425 (1989), and In re Lavoyne
M., 221 Cal. App. 3d 154, 159, 270 Cal. Rptr. 394, 396
(1990), the California Court of Appeal refused to limit the
hot pursuit exception to felony suspects. The court stated
in Lloyd: “Where the pursuit into the home was based on
an arrest set in motion in a public place, the fact that the
offenses justifying the initial detention or arrest were
misdemeanors is of no significance in determining the
validity of the entry without a warrant.” 216 Cal. App. 3d,
at 1430, 265 Cal. Rptr., at 425. It is especially troubling
that the Ninth Circuit would conclude that Stanton was
plainly incompetent—and subject to personal liability for
damages—based on actions that were lawful according
to courts in the jurisdiction where he acted. Cf. al-Kidd,
supra, at ___ (KENNEDY, J., concurring) (slip op., at 2–4).
  Finally, our determination that Welsh and Johnson are
insufficient to overcome Stanton’s qualified immunity is
bolstered by the fact that, even after Johnson, two differ-
ent District Courts in the Ninth Circuit have granted
qualified immunity precisely because the law regarding
warrantless entry in hot pursuit of a fleeing misdemean-
ant is not clearly established. See Kolesnikov v. Sacra-
mento County, No. S–06–2155, 2008 WL 1806193, *7 (ED
Cal., Apr. 22, 2008) (“since Welsh, it has not been clearly
established that there can never be warrantless home
arrests in the context of a ‘hot pursuit’ of a suspect fleeing
from the commission of misdemeanor offenses”); Garcia v.
Imperial, No. 08–2357, 2010 WL 3834020, *6, n. 4 (SD
Cal., Sept. 28, 2010). In Garcia, a case with facts similar
to those here, the District Court distinguished Johnson as
a case where “the officers were not in hot pursuit of the
suspect, had not seen the suspect enter the neighbor’s
property, and had no real reason to think the suspect was
there.” 2010 WL 3834020, *6, n. 4. Precisely the same
facts distinguish this case from Johnson: Stanton was in
hot pursuit of Patrick, he did see Patrick enter Sims’
8                     STANTON v. SIMS

                         Per Curiam

property, and he had every reason to believe that Patrick
was just beyond Sims’ gate. App. to Pet. for Cert. 6–7, 17.
  To summarize the law at the time Stanton made his
split-second decision to enter Sims’ yard: Two opinions of
this Court were equivocal on the lawfulness of his entry;
two opinions of the State Court of Appeal affirmatively
authorized that entry; the most relevant opinion of the
Ninth Circuit was readily distinguishable; two Federal
District Courts in the Ninth Circuit had granted qualified
immunity in the wake of that opinion; and the federal and
state courts of last resort around the Nation were sharply
divided.
  We do not express any view on whether Officer Stan-
ton’s entry into Sims’ yard in pursuit of Patrick was con-
stitutional. But whether or not the constitutional rule
applied by the court below was correct, it was not “beyond
debate.” al-Kidd, supra, at ___ (slip op., at 9). Stanton
may have been mistaken in believing his actions were
justified, but he was not “plainly incompetent.” Malley,
475 U.S., at 341.
  The petition for certiorari and respondent’s motion for
leave to proceed in forma pauperis are granted, the judg-
ment of the Ninth Circuit is reversed, and the case is
remanded for further proceedings consistent with this
opinion.
                                            It is so ordered.